Citation Nr: 1511883
Decision Date: 03/20/15	Archive Date: 04/16/15

Citation Nr: 1511883	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-19 051	)	DATE 20 MAR 2015
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence was submitted to reopen a claim for entitlement to service connection for a cervical condition.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a cervical spine disability.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In March 2015 correspondence, and prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a cervical spine disability.


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a cervical spine disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant's attorney in March 2015 requesting to withdraw his appeal.  The only issue in appellate status and before the Board at that time was whether new and material evidence had been received to reopen the previously denied claim of service connection for a cervical spine disability.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


